 1
     GARMAN TURNER GORDON LLP
 2   ERIC R. OLSEN
     Nevada Bar No. 3127
 3   Email: eolsen@gtg.legal
     7251 Amigo St., Suite 210
 4
     Las Vegas, Nevada 89119
 5   Tel: (725) 777-3000
     Fax: (725) 777-3112
 6

 7
     AKERMAN LLP
     Darrick J. Hooker, Esq.
 8
     Email: darrick.hooker@akerman.com
     Jackie M. Robinson, Esq.
 9
     Email: jackie.robinson@akerman.com
     71 South Wacker Drive, 4th Floor
10   Chicago, IL 60606
11   Attorneys for Plaintiff,
12
     Motown Historical Museum, Inc.

13
                                UNITED STATES DISTRICT COURT
14
                                        DISTRICT OF NEVADA
15

16
                                                          CASE NO.: 2:19-CV-01535-JAD-VCF
     MOTOWN HISTORICAL MUSEUM, INC.,
17
                           Plaintiff,                     STIPULATION FOR EXTENSION OF
18
                                                          TIME TO RESPOND TO
     v.                                                   COUNTERCLAIM
19

20
                                                          (FIRST REQUEST)
     JENNIFER REEVES A/K/A JIN JIN REEVES,
21   WILLIAM E. SHACK, JR., JABARA
     RECORDS, LLC, V THEATER GROUP, LLC,
22
     & MIRACLE MILE SHOPS,
23                         Defendants.
24   AND RELATED COUNTERCLAIM
25

26         Plaintiff Motown Historical Museum, Inc. (“Plaintiff”), by and through the law firm of
27   Garman Turner Gordon LLP, and Defendants Jennifer Reeves a/k/a Jin Reeves, William E. Shack,
28




                                                 1 of 2
 1   Jr., Jabara Records, LLC, and V Theater Group, LLC (collectively, “Defendants”) by and through
 2   the law firm of H1 Law Group, hereby stipulate and agree as follows:
 3            The deadline for Plaintiff’s response to the Defendants’ Counterclaims, filed on February 24,
 4   2020 [Dkt. 33], shall be extended two weeks. The response to the Counterclaims will now be due by
 5   March 30, 2020.
 6   DATED: March 16, 2020.
 7   GARMAN TURNER GORDON LLP
                                                               DATED: March 16, 2020.
 8   /s/ Eric R. Olsen                                         H1 LAW GROUP
 9   ERIC R. OLSEN
     Nevada Bar No. 3127                                       /s/ Joel Z. Schwarz
10    7251 Amigo St., Suite 210                                JOEL Z. SCHWARZ
     Las Vegas, Nevada 89119                                   Nevada Bar No. 9181
11
                                                               701 N. Green Valley Parkway, Suite 200
12   AKERMAN LLP                                               Henderson, NV 89074
     DARRICK J. HOOKER                                         Counsel for Defendants Jennifer Reeves
13   JACKIE M. ROBINSON                                        a/k/a Jin Jin Reeves, William E. Shack, Jr.,
     71 South Wacker Drive, 4th Floor                          Jabara Records, LLC, and V Theater Group,
14
     Chicago, IL 60606                                         LLC
15   Attorneys for Plaintiff,
     Motown Historical Museum, Inc.
16

17

18                                                 IT IS SO ORDERED:

19                                                 _______________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
20                                                           3-19-2020
                                                   Dated: _________________________________
21
     4820-7557-0359, v. 1
22

23

24

25

26

27

28




                                                      2 of 2
